Title: From James Madison to William Bradford, 1 December 1773
From: Madison, James
To: Bradford, William



My kind friend
Dec. 1. 1773.

I have had the gratification of receiving both your letters, and the Pamphlets sent by Wilkinson. It is a reflection I am naturally led into whenever I write to you that I always have occasion to be returning my thanks for some kindness received without being able to retaliate. Gratitude is the only fund I can pay you out of which I am sensible your generosity accepts as sufficient: but at the same time Friendship likes it not to be behind hand in favours. My Consolation however is that if I am in debt, it is to a liberal Benefactor who thinks as little of his friendly offices as I think much of my Deficiencies.
I am glad you have rescued yourself from your anxiety and suspence and have come to a determination to engage in the study of the Law, which I hope you had better reasons for chusing than I could suggest. I intend myself to read Law occasionally and have procured books for that purpose so that you need not fear offending me by Allusions to that science. Indeed any of your remarks as you go along would afford me entertainment and instruction. The principles & Modes of Government are too important to be disregarded by an Inquisitive mind and I think are well worthy [of] a critical examination by all students that have health & Leisure. I should be well pleased with a scetch of the plan you have fixed upon for your studies, the books & the order you intend to read them in; and when you have obtained sufficient insight into the Constitution of your Country and can make it an amusement to yourself send me a draught of its Origin & fundamental principals of Legislation; particularly the extent of your religious Toleration. Here allow me to propose the following Queries. Is an Ecclesiastical Establishment absolutely necessary to support civil society in a supream Government? & how far it is hurtful to a dependant State? I do not ask for an immediate answer but mention them as worth attending to in the course of your reading and consulting experienced Lawyers & Politicians upon. When you have satisfied yourself in these points I should listen with pleasure to the Result of your reserches.
You recommend sending for the Reviews as the best way to know the present State of Literature and the Choicest Books published. This I have done and shall continue to do: but I find them loose in their principals [and] encourage[r]s of free enquiry even such as destroys the most essential Truths, Enemies to serious religion & extreamly partial in their Citations, seeking them rather to Justify their censures and Commendations than to give the reader a just specimen of the Authors genius. I can rely with greater confidence on you[r] judgment after you have read the Authors or have known their Character from you[r] judicious friends. I am meditating a Journey to Philada which I hope to accomplish early in the spring if no unforeseen hindrances stop me. I shall bring a brother with me to put to school somewhere there, perhaps at Mr Smith’s. I need not say how far the desire of seeing you and others is a powerful Inducement and that my imagination daily anticipates the pleasure of this Tour. who were the authors of the Sermons you sent me? what is the exchange with you now & what is it likely to be in the spring? Write speedily & forgive my troublesome questions, I am Dr Sir, Your &c.
JM Junr.
